DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 8, 10, 12-14, 18, 19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (U.S. Patent Application Publication Number 2011/0219853).  Henderson discloses a degassing system includes a vessel. A liquid inlet lets liquid into the vessel. A liquid outlet lets liquid out of the vessel. A liquid receiving chamber receives the liquid that enters the vessel through the liquid inlet. The liquid receiving chamber is open on one side. The degassing system further includes a motor having a shaft and a pump coupled to the shaft. The pump has the shape of a cone. The cone has an axis, a narrow end and a wide end. The pump is positioned so that its narrow end is inserted into the open side of the liquid receiving chamber and so that its wide end is close enough to a wall of the vessel so that fluid ejected from the wide end when the pump is spinning will strike the wall. The degassing system includes a gas outlet for releasing gas from the vessel (Please see the abstract).



With respect to claim 1, Henderson discloses and a system comprising: a degasser (degassing vessel 202) operable to extract the gases from the drilling fluid to produce a separated gas sample comprising gas only from the drilling fluid; a gas conditioner comprising a condenser (204) to condense the separated gas sample and filters (cones 412a -412c) to filter solids, condensate, and other moisture from the separated gas sample to produce a separated conditioned gas sample, and a gas analyzer (118) in fluid communication with the gas conditioner (110) to receive the separated conditioned gas sample and operable to determine a property of the gas (see paragraph [0118]), a controller (120) in communication with the gas analyzer (118) and operable to automate operation of the gas analyzer and the degasser by adjusting a parameter of the separated, conditioned gas sample and monitor and control the operation of the gas conditioner and a remote operations center (128) comprising a computing system in communication with the controller (via network 126) and operable to receive operational information associated with the gas analyzer and remotely monitor and control the controller to adjust the parameter (see paragraphs[0019] and [0023]) .
With respect to 2, a controlled flow rate is disclosed in paragraph [0023].
With respect to claim 3, a flushing (purge) system is disclosed in paragraph [0031].
With respect to claim 7, Henderson discloses a mud sample pump (104) in fluid communication with a mud return line and operable to inject a mud sample into the gas separation unit (110) as shown in Figure 1.
With respect to claim 8, Henderson discloses that the gas separation unit (110) includes a water inlet (206) through which water may be supplied from time to time for cleaning or flushing the interior of the gas separation unit (110). 
With respect to claim 10, while Henderson does not disclose the controller is further operable to initiate a vibration sequence and a blowback sequence for the probe, blowback (sneeze operation) and vibration are well known methods of clearing tubes and probes with respect to drilling operations.  Thus, one of ordinary skill in the art at the time of the invention would be motivated to perform periodic clearing of the device so that it would operate as intended. 
With respect to claim 12, this claim is essentially the method of operation for the device disclosed in claim 1 and as the apparatus is disclosed, then the method of operating said device would be deemed to be disclosed as well, in view of the discussion of the apparatus of claim 1 above. 
With respect to claim 13, a controlled flow rate is disclosed in paragraph [0023].
With respect to claim 14, a flushing (purge) system is disclosed in paragraph [0031].
With respect to claim 18, Henderson discloses a mud sample pump (104) in fluid communication with a mud return line and operable to inject a mud sample into the gas separation unit (110) as shown in Figure 1.
With respect to claim 19, a flushing (purge) system is disclosed in paragraph [0031].
With respect to claim 23, while Henderson does not disclose the controller is further operable to initiate a vibration sequence and a blowback sequence for the probe, blowback (sneeze operation) and vibration are well known methods of clearing tubes and probes with respect to drilling operations.  Thus, one of ordinary skill in the art at the time of the invention would be motivated to perform periodic clearing of the device so that it would operate as intended.




Claim(s) 4, 6, 9, 15, 17, 21, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson as applied to claims 1 and 12 above, and further in view of Sanroma et al. (U.S. Patent Application Publication Number 2017/0266654; hereinafter referred to as Sanroma). Sanroma discloses a fluid analyzer manifold for facilitating flow of a fluid through at least one surface mounted component for analysis by a fluid analyzer. The exemplary fluid analyzer manifold can include an analysis chamber for connection with the fluid analyzer, a first flow channel having a first surface opening and a second flow channel having a second surface opening on the fluid analyzer manifold, and a mounting area on the fluid analyzer manifold. The mounting area can include the first and second surface openings of the first and second flow channels, and facilitates surface mounting the at least one surface mounted component to the fluid analyzer manifold (Please see the abstract). Sanroma specifically discloses that it relates to fluid analyzers, such as gas analyzers, and thus is in the same filed of endeavor as Henderson.
With respect to claim 4, Henderson does not specifically disclose any bypasses used with the system.  However, Sanroma discloses a manifold for a fluid analyzer with a bypass to help with flow through the system.  Henderson does disclose a gas source (112) in fluid communication with the gas analyzer.  Thus, utilizing the bypass of Sanroma with the system of Henderson to assist with fluid flow would be obvious to one of ordinary skill in the art at the time of the invention.  
With respect to claim 6, while Henderson does not explicitly disclose the use of a control valve operable to adjust a flow rate or a pressure of the separated gas sample supplied to the gas analyzer from the degasser, Sanroma discloses the use of modular components (110) which can be valves, in order to help the flow of fluids through the system, thus the use of a valve would be considered as obvious to one of ordinary skill in the art.
With respect to claims 9 and 23, Henderson does not explicitly disclose a plurality of sensors, Sanroma discloses the use of various sensors (modular components 110 are disclosed to be various devices including sensors; see paragraph [0017]) thus placing sensors through the system at various locations to control or monitor flow through the system would be obvious in view of the prior art of record. 
With respect to claim 15, Henderson does not specifically disclose any bypasses used with the system.  However, Sanroma discloses a manifold for a fluid analyzer with a bypass to help with flow through the system.  Henderson does disclose a gas source (112) in fluid communication with the gas analyzer.  Thus, utilizing the bypass of Sanroma with the system of Henderson to assist with fluid flow would be obvious to one of ordinary skill in the art at the time of the invention.
With respect to claim 17, while Henderson does not explicitly disclose the use of a control valve operable to adjust a flow rate or a pressure of the separated gas sample supplied to the gas analyzer from the degasser, Sanroma discloses the use of modular components (110) which can be valves, in order to help the flow of fluids through the system, thus the use of a valve would be considered as obvious to one of ordinary skill in the art.
With respect to claims 21 and 22, Henderson does not specifically disclose any bypasses used with the system.  However, Sanroma discloses a manifold for a fluid analyzer with a bypass to help with flow through the system.  Sanroma also discloses that the modular components can be filters (see paragraph [0017] and specifically modular component 110b is disclosed to be a membrane filter).  Thus, utilizing the bypass of Sanroma with filters in the system the system of Henderson to assist with fluid flow and filtering of the system as needed would be obvious to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY T. FRANK/ExaminerArt Unit 2861



August 12, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861